COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS



    MAX GROSSMAN,                                      §                 No. 08-19-00272-CV

                     Appellant/Cross-Appellee,         §                    Appeal from the

    v.                                                 §                  384th District Court

    CITY OF EL PASO,                                   §              of El Paso County, Texas

                     Appellee/Cross-Appellant.         §                (TC# 2017-DCV2528)


                                               OPINION

           By enacting the Antiquities Code of Texas (the Code), Chapter 191 of the Texas Natural

Resources Act, the Legislature declared it the public policy of the State of Texas, and in its public

interest, to locate, protect, and preserve, “all sites, objects, buildings, pre-twentieth century

shipwrecks, and locations of historical, archeological, educational, or scientific interest,” within

the jurisdiction of the State.1 And, such preservation interest extends to “prehistoric and historical

American Indian or aboriginal campsites, dwellings, and habitation sites,” or objects related

thereto, which are located in, on, or under any land in the State.2 To effectuate this policy and state



1
 See TEX. NAT. RES. CODE ANN. §§ 191.001-.174; see id. § 191.001 (chapter may be cited as the Antiquities Code
of Texas); see also id. § 191.002.
2
    See id. § 191.002.
interest, the Code further provides that citizens of Texas may bring an action for injunctive relief

to enjoin violations or threatened violations of provisions of the chapter.3

           This case concerns such an action brought in the context of a plan by the City of El Paso

to build a multipurpose facility in a downtown neighborhood, on city-owned land.4 Appellant Max

Grossman, a Texas resident and associate professor of art and architectural history at the University

of Texas-El Paso, alleges the City is violating or threatening to violate provisions of the Code with

regard to the archeological survey planned for the downtown project. Based on newly published

research drawn from historic letters archived in Spain, Grossman learned of a Mescalero Apache

peace camp existing, during the late 1700s, in the same area as the site now planned for the facility.

By his live pleading, Grossman asserts the survey—in its current form—fails to properly account

for the State’s interest in locating, preserving, and protecting the archeological remains and

resources of the newly identified peace camp. Seeking temporary injunctive relief to preserve the

status quo and prevent a violation (or threatened violation) of the Code, Grossman alleges the City

is obligated not to commence the project—including demolition of any currently existing

buildings—until a valid archeological survey is completed. Without such relief, Grossman asserts

the remains and resources of the historic peace camp will be lost forever. Because the City does


3
    See id. § 191.173.
4
  The underlying suit is one of two others brought in recent years over the City’s downtown project. First, in Ex parte
City of El Paso, 563 S.W.3d 517, 519 (Tex. App.—Austin 2018, pet. denied), the City preemptively filed a bond
validation suit under Chapter 1205 of the Texas Government Code. See generally TEX. GOV’T CODE ANN. §§
1205.001-.152 (titled “Public Security Declaratory Judgment Actions,” but often referred to as the “Expedited
Declaratory Judgments Act” or “EDJA”). Grossman, the appellant herein, appeared personally as an “interested party”
in the EDJA suit along with other individuals who generally asserted the authorizing ordinance had limited the function
of the facility as one for “performing arts,” not for “sports,” as was being proposed by the City. Ex parte City of El
Paso, 563 S.W.3d at 521. Second, in Grossman v. Wolfe, 578 S.W.3d 250, 253-54 (Tex. App.—Austin 2019, pet.
denied), Grossman also filed an ultra vires claim for injunctive relief against the Executive Director of the Texas
Historical Commission asserting the Director had issued an archeological permit for the same downtown project
without adhering to requirements of the Antiquities Code of Texas. See TEX. NAT. RES. CODE ANN. § 191.0525(c) (“If
the committee determines that an archeological survey is necessary at the project location, the project may not
commence until the archeological survey is completed.”). The interplay of this appeal with these two cases is discussed
in greater detail herein, where relevant.

                                                          2
not dispute the existence or location of the peace camp, or that the survey currently does not

account for its existence, Grossman asserts the trial court abused its discretion in denying his

application for a temporary injunction pending trial on the merits.

       Opposing this claim, the City asserts several arguments. First, the City questions the need

for any survey revisions arguing the research design and scope of work do recognize the potential

for locating Native American artifacts in general. Second, the City argues that the Texas Historical

Commission—as the supervising agency over the permit—requested no changes to the survey after

Grossman himself informed the agency of the breakthrough discovery. Third, on legal grounds,

the City asserts that Grossman’s claim is barred by governmental immunity, or res judicata, or

both. And, based on prior litigation involving the financing of the project, the City further asserts

the claim will be dismissed due to a permanent injunction against the filing of any suits. Lastly, on

equitable grounds, the City questions Grossman’s motive, claiming he is principally interested in

preserving the buildings of the construction footprint, not the potential remains of the historic

peace camp.

       Following an evidentiary hearing, the trial court denied the City’s plea to the jurisdiction

and Grossman’s application for a temporary injunction. On interlocutory cross-appeal, the parties

challenge both of those rulings. Because we conclude the primary objective of the Antiquities

Code is to effectuate the State’s interest in preserving archeological sites and objects—including

historic American Indian campsites or dwellings—we affirm the denial of the plea to the

jurisdiction. And because we further find the evidence established a right to preserve the status

quo of the subject matter of the suit pending a trial on the merits, we reverse the trial court’s order

denying Grossman’s request for a temporary injunction and remand the cause to the trial court

with instructions that it grant the temporary injunction.



                                                  3
                                               I. BACKGROUND

         At this time, the parties agree the City’s planned project is located on public land and

therefore subject to permit requirements set forth by the Antiquities Code of Texas. For context,

we begin with a description of the project and the statutory framework governing the permit

process. Following that description, we then turn to the factual and procedural background of the

parties’ dispute.

    A. The Project and its Location
         To start, the City of El Paso adopted an ordinance for an election asking voters to authorize

the issuance of bonds to finance several proposed projects within the city, including a multipurpose

performing arts and entertainment center (“the MPC” or “the arena”).5 Based on the election held

November 6, 2012, voters approved the issuance of bonds to finance the City’s proposed projects.

The City later identified a downtown site for the MPC and earmarked $180 million for that project.

The City planned to construct the facility within an 11.6-acre tract of land roughly covering four

city blocks. Those blocks are part of a city neighborhood now known as “Duranguito,” but

otherwise known in prior years as the “Union Plaza.”

         The area of Duranguito is bounded by Paisano Drive to the south, Santa Fe Street to the

east, the convention center to the north, and the Union Depot to the west. It holds historic

prominence as an original neighborhood of El Paso, or birthplace of the community. As a First

Ward of the city, the Anson Mills Plat of 1859 named the streets of Duranguito for the stagecoach

routes frequented by visitors and residents. San Francisco and San Antonio streets reflect East-



5
 The ordinance sought voter approval of general obligation bonds in the principal amount of slightly more than $228
million for “quality of life” projects, to include construction and renovation of new and existing facilities, that include
certain museums, a Hispanic Cultural Center, a multipurpose performing arts and entertainment facility, and libraries.
See Ex parte City of El Paso, 563 S.W.3d at 520.

                                                            4
West travel; while the streets of Santa Fe and Chihuahua account for the North-South route.

Currently, the neighborhood is occupied by a mix of buildings—both business and residential—

along with parking lots, streets, and alleyways. The City has acquired ownership of all properties

needed to accommodate construction of the new project. It plans to demolish existing structures

standing within the project’s footprint.

   B. The Statutory Framework of the Antiquities Code
       1. The state’s preservation interest

       To effectuate the state’s declared public policy, the Texas Historical Commission (“the

THC”) is charged with protecting and preserving the archeological and historical resources of

Texas. See TEX. NAT. RES. CODE ANN §§ 191.051(b)(6) (general powers and duties); 191.003(1)

(“Committee” defined as the “Texas Historical Commission”); 191.051(a) and (b) (the THC serves

as “the legal custodian of all items described in this chapter that have been recovered and retained

by the State of Texas”). Subchapter C of the Code details the powers and duties of the THC. See

generally id. §§ 191.051-.059. Among prescribed duties, the THC determines the site and

designation of state archeological landmarks; enters into contracts providing for discovery

operations and scientific investigations; and considers requests for, and issues permits for, survey

and discovery, excavation, restoration, demolition or study of sites and landmarks. See id. §

191.051(b)(2), (3) and (4); see also id. §§ 191.003(2) (defining “Landmark”); 191.053 (contract

provisions); 191.054 (permit provisions); 191.052 (providing the THC may promulgate rules and

otherwise require permit conditions).

       2. Requirements imposed on historically significant archeological sites

       To effectuate THC supervision of protected state resources, the Code and rules adopted by

the THC impose requirements on parties regarding certain projects. See id. §§ 191.0525-191.058;

see also 13 TEX. ADMIN. CODE §§ 26.7(d)(1)-(4) (THC review of construction plans), 26.13-.18

                                                 5
(archeological permits). Before breaking ground at a project on public land, the person primarily

responsible for the project or the person’s agent must notify the THC. See TEX. NAT. RES. CODE

ANN. § 191.0525(a). As relevant here, projects for a municipality require advance review “only if

the project affects a cumulative area larger than five acres or disturbs a cumulative area of more

than 5,000 cubic yards, whichever measure is triggered first, or if the project is inside a designated

historic district or recorded archeological site.” Id. § 191.0525(d).

       Upon receiving notice of such a project, except in circumstances not applicable here,

section 191.0525 provides that the THC shall promptly determine: (1) whether a historically

significant archeological site is likely to be present at the project location; (2) whether additional

action, if any, is needed to protect the site; and (3) whether an archeological survey is necessary.

Id. § 191.0525(a)(1)-(3). When the THC determines a survey is necessary, section 191.0525

further provides, “the project may not commence until the archeological survey is completed.” Id.

§ 191.0525(b).

       If the THC determines that a survey is in the best interest of the State of Texas, the agency

is empowered to issue a permit to other state agencies, political subdivisions, or certain qualified

persons or entities to accomplish the required investigation. See id. § 191.054(a). The permit shall

provide for “the survey and discovery, excavation, demolition, or restoration of, or the conduct of

scientific or educational studies at, in, or on landmarks, or for the discovery of eligible landmarks

on public land . . . .” See id. § 191.054(a); see also 13 TEX. ADMIN. CODE § 26.3(3). As relevant

here, the term “political subdivision,” is defined as “a local governmental entity created and

operating under the laws of this state, including a city, county, school district, or special district

created under Article III, Section 52(b)(1) or (2), or Article XVI, Section 59, of the Texas

Constitution.” See TEX. NAT. RES. CODE ANN § 191.003(4). Supporting these requirements, the



                                                  6
Code imposes obligations on those persons, firms, or corporations who conduct salvage or

recovery operations on such projects. See id. § 191.131(a) (contract requirements); see also id. §

191.131(b) (permit requirements). Notably, no person, firm, or corporation may “conduct the

operation in violation of the provisions of the permit.” See id. § 191.131(b).

       The Code further commands, “[t]he permit shall: (1) be on a form approved by the attorney

general; (2) specify the location, nature of the activity, and the time period covered by the permit;

and (3) provide for the termination of any right in the investigator or permittee under the permit

on the violation of any of the terms of the permit.” See id. § 191.054(c). Moreover, section 191.055

provides that all scientific investigations or recovery operations conducted under a permit or

contract, must be carried out:

       (1)     under the general supervision of [the THC];
       (2)     in accordance with reasonable rules adopted by [the THC]; and
       (3)    in such manner that the maximum amount of historic, scientific,
       archeological, and educational information may be recovered and preserved in
       addition to the physical recovery of items.

See id. § 191.055.
       3. The permit process

       Because a substantial portion of the testimony and argument at the temporary injunction

hearing related to the parties’ interpretation of what is required with regard to an application for

an archeological permit, and what the City actually did in compliance thereto, we also set forth the

pertinent rules of the THC with regard to permit requirements.

       As required by the Code, the THC adopted rules in regard to the administration and

enforcement of Code provisions. See TEX. NAT. RES. CODE ANN. § 191.055(2); see also 13 TEX.

ADMIN. CODE §§ 26.1-26.28. Pursuant to administrative rules, archeological investigations or

project work are overseen by the THC through the permitting process. See 13 TEX. ADMIN. CODE


                                                 7
§ 26.2(5) (citing TEX. NAT. RES. CODE ANN. §§ 191.054 and .055); see also id. § 26.7(a) (citing

TEX. NAT. RES. CODE ANN. § 191.002). Upon submission of a completed application, the staff of

the THC must respond within 30 days by notifying the applicant whether the permit application is

complete and accepted for filing or by specifying that additional information is required for the

review. 13 TEX. ADMIN. CODE § 26.14(a)(1). If no response is timely received from the THC, the

permit is deemed granted by operation of the rules. See id. § 26.14(a)(4).

       Upon substantive review of an application, the THC may issue a permit, issue a permit

with special conditions, request additional information for review, request a revised scope of work

or research design, or deny the permit application. Id. § 26.14(a). The Code provides a permit will

contain “all special requirements governing that particular investigation[,]” and it must also be

signed by the director of the Archeology Division of the THC, or his or her designated

representative. Id. § 26.14(c). The investigation may begin upon receipt of notification of the

assignment of a permit number. Id. § 26.14(a)(1). Thereafter, “[p]roposed changes in the terms

and conditions of the permit must be approved by [the THC].” Id. § 26.14(i).

       The steps for acquiring a THC permit for archeology are detailed in subchapter C of the

administrative rules. See 13 TEX. ADMIN. CODE §§ 26.10-26.18. To begin, section 26.13 sets forth

the requirements implicated whenever a state agency or political subdivision applies for a permit.

See id. § 26.13(b). Section 26.13 requires that “[i]nvestigations undertaken on publicly owned

cultural resources or to locate or discover such resources must be oriented toward solving a

particular research problem, [preparing] . . . a site for public interpretation, or for the purpose of

salvaging information and specimens from a site threatened with immediate destruction.” See id.

§ 26.13(a). To that aim, the permit application requires “a statement of the purpose of the

investigation[,] . . . an outline of the proposed work and research design[,] . . . and . . . evidence



                                                  8
of adequate funds, personnel, equipment, and facilities to properly complete the proposed

investigation.” See id. § 26.13(c)(1)-(7). Research designs prepared prior to a field study are

recognized as being “essential to the success of scientific objectives, resource management

decision-making, and project management.” See id. § 26.13(d).

       Several points should be considered in formulating a research design. Id. First, that research

designs “present the essential objectives of a project or study and the means by which those

objectives will be attained.” Id. § 26.13(d)(1). Second, that a research design provides “a logical

basis for detailed project planning and assessment of resource significance.” Id. § 26.13(d)(2).

Third, that a research design may contain a wide range of theoretical and methodological

approaches. Id. § 26.13(d)(3). A research design may address general research objectives or take

a more focused orientation. Id. In either event, the following criteria must be met:

       (A) Care should be taken to link the research design to existing topical and
       geographical bodies of data.

       (B) The nature of the resources under investigation should be considered.

       (C) The need to address a wide range of cultural and scientific resources should be
       considered.

       (D) Applied research that addresses cultural resource management and impact-
       related issues should be recognized as necessary and incorporated into research
       designs whenever possible.

       (E) The skills of the investigative personnel must be appropriate to the project goals
       and specifications in the research design. In many cases it may be desirable to
       include provisions for consultants with special expertise.

Id. § 26.13(d)(3)(A)-(E).

       As a final point, research designs should not be conceived as rigid, unchanging plans. Id.

§ 26.13(d)(4). Instead, the rule states, “as circumstances warrant, the investigator is not relieved

of responsibility to recognize other research.” Id. Accordingly, section 26.13 provides that, “[a]



                                                 9
conscious effort should be made to modify research designs to exploit new information

efficiently.” Id. In doing so, the section further states, “[t]he crucial objectives in the modification

process are: (A) demonstrated progress in solving stated problems; and (B) subsequent

modification of a research design on the basis of explicit, rational decisions intended to attain

stated goals.” Id.

        Demonstrating the THC’s ongoing supervision of permit obligations, section 26.18(a)

provides, “[i]f the permittee, project sponsor, principal investigator or other professional

personnel, or investigative firm or other professional firm fails to comply with any of the rules of

the commission or any of the terms of the specific permit involved, or fails to properly conduct or

complete the project, or fails to act in the best interest of the state, or fails to meet terms and

conditions of defaulted permits, the commission may cancel the permit and notify the permittee of

such cancellation . . . .” Id. § 26.18(a). And permit cancellation may occur even while the on-site

work is being performed. If a permit is cancelled, the permittee, principal investigator, and other

professional persons shall cease work immediately, remove all personnel and equipment, and

vacate the site within 24 hours. Id. Thereafter, a cancelled permit may be reinstated by the THC if

good cause is shown within 30 days. Id.

        Emphasizing the importance of the Code’s requirements, section 26.18(b) further mandates

that, “[a] principal investigator and investigative firm or other professional firm shall not proceed

with an investigation without applying for and receiving an appropriate permit by the commission,

or without having been officially authorized by the commission to proceed prior to issuance of an

emergency permit. Id. § 26.18(b). Moreover, project sponsors and permittees shall not encourage

investigations on public lands in the State of Texas without a properly issued permit. Id. § 26.18(c).




                                                  10
“Such investigations proceeding with the knowledge of the project sponsor and/or permittee

constitute a violation of the Antiquities Code of Texas.” Id.

   C. Factual and Procedural Background
       1. The lawsuits filed in El Paso and Travis County

       In July 2017, Grossman filed the underlying suit in the 384th District Court of El Paso

County against the City of El Paso with regard to its plan to build an arena in the Duranguito-

Union Plaza neighborhood of the city. The original petition alleged the City had violated

mandatory provisions of the Antiquities Code based on the City not having given advance notice

to the THC of the City’s planned project on public land. See TEX. NAT. RES. CODE ANN. §

191.0525. Among claims for relief, Grossman sought a permanent injunction ordering the City to

properly notify the THC of the project and to take any and all other actions in compliance with

section 191.0525 of the Code.

       Grossman’s suit asserted, “[m]any of the buildings the City has or will cause to be

demolished as part of its arena project have historical and architectural significance.” Relying on

a 1998 survey, the suit claimed the Union Plaza area encompassed “part of the original Ponce de

Leon ranch (El Paso’s first community),” containing historic sites and buildings which would be

impacted by construction during redevelopment. Along with the petition, affidavits were included

indicating the City had been informed in December 2016 of its obligation to notify the THC, but

it had not yet done so. Grossman also asserted the City planned to acquire—and thereafter

demolish—many historic buildings of the established neighborhood.

       Within the suit’s factual background, Grossman revealed he had entered an appearance in

a pending suit filed by the City. In May 2017, the City filed a bond validation suit in the 250th

District Court of Travis County, Texas, Cause No. D-1-GN-17-001888, pursuant to Chapter 1205

of the Government Code. See Ex parte City of El Paso, 563 S.W.3d 517, 519-20 (Tex. App.—

                                                11
Austin 2018, pet. denied). Concerned with possible opposition to plans, the City sought to validate

the general obligation bonds that were planned to finance the construction of several projects

including the proposed MPC or downtown arena. Along with other interested parties, Grossman

appeared in the Travis County suit asserting the city’s ordinance had authorized a facility for

“performing arts,” not for “sports,” as was then contemplated by the City. Id. at 521. The other

parties who appeared in the suit presented arguments asserting the City could only use bond funds

to improve an existing facility, not to build new structures; that the failure to specify the downtown

location of the arena on the voting ballot was fraudulent; and, that the downtown facility could

host only “cultural and performing arts,” not sports. Id. Of note, the pendency of the bond

validation suit impacted the relief Grossman sought in the El Paso suit as the Travis County court

had already issued a temporary injunction prohibiting the City from demolishing any structures

within the proposed footprint of the City’s downtown project.

       Following a bench trial, the Travis County district court announced it would find in favor

of the City regarding the validity and legality of the bond expenditures, but it had concluded that

the expenditure of funds on a sports arena was not allowed under the terms of the ordinance. Id.

Before rendition of a final judgment, Grossman had by then filed his El Paso suit. Id. The City

asked the Travis County district court to enjoin further prosecution of the El Paso lawsuit pursuant

to TEX. GOV’T CODE ANN. § 1205.061 (authorizing injunction), or under its equitable power to

issue an anti-suit injunction. Id. at 521-22. The Travis County district court denied the City’s




                                                 12
request to permanently enjoin the El Paso suit. Id. at 522. Thereafter, the City appealed to the Third

Court of Appeals in Austin.6 Id. at 528.

         Meanwhile, in the El Paso suit, the City filed a plea to the jurisdiction in September 2017.

The City argued the Uniform Declaratory Judgment Act did not contain a waiver of governmental

immunity, and the Antiquities Code only provided a limited waiver that did not authorize

declaratory relief. After the trial court denied the jurisdictional plea, the City filed an interlocutory

appeal. See City of El Paso v. Grossman, No. 02-17-00384-CV, 2018 WL 4140461, at *1 (Tex.

App.—Fort Worth Aug. 30, 2018, no pet.) (mem. op.). Although the appeal was initially filed with

this Court, the Supreme Court of Texas subsequently transferred the case to the Second Court of

Appeals in Fort Worth. See id., at *2.

         While the appeals remained pending, the City, through its agent Moore Archeological

Consulting, Inc. (“Moore Consulting”), provided notice to the THC of the planned arena project

on May 23, 2018. Douglas Mangum, a principal investigator of Moore Consulting, sent a letter

informing the THC it had been hired to undertake an archeological examination on behalf of the

City for a proposed project in downtown El Paso. The letter described the City had planned to

build a “Multipurpose Performing Arts and Entertainment Center” at the project site. Mangum

acknowledged the scale of the project exceeded the threshold requirements for THC notification.

Mangum further disclosed that “most of the extant structures present within the project footprint

area will be demolished.” He also indicated, “it is anticipated that ground-disturbing excavations

will take place down to archeologically significant depths.”


6
  On appeal, the Austin Court of Appeals found the grammatically correct reading of the city’s ordinance authorized
it “to build a facility that is suitable for multiple performing arts and entertainment purposes, including sports.” Ex
parte City of El Paso, 563 S.W.3d at 525. Thereafter, Grossman and one other party who had intervened in the bond
validation suit filed petitions for review with the Supreme Court of Texas. Petition for Review, Ex parte City of El
Paso, No. 19-0022 (denied Jan. 17, 2020); Petition for Review #2, Ex parte City of El Paso, No. 19-0022 (denied Jan.
17, 2020). After both petitions were denied, Grossman and the other party parties filed motions for rehearing, which
were denied in June 2020.

                                                          13
       Additionally, Mangum acknowledged the tract of land of the proposed project had

previously been evaluated by a THC reviewer in August 2000. He described, “[a]t that time, it was

noted that an archaeological survey would be required in the event that any constructions were

planned that would exceed three feet in depth.” He further represented that qualified staff members

of his firm were then performing “in-depth archival research of the history of the project area and

its immediate surroundings, including the extant buildings and their use/occupation over time.”

Mangum asserted, “[w]e believe that there is demonstrated potential for historic and even

prehistoric cultural resources within the tract wherever prior deep impacts have not already

disturbed or destroyed them.” Upon receipt of a response from the THC, the letter disclosed that

Mangum’s firm planned to develop a research design and permit application for a subsurface

survey of the tract. Mangum assured, “[t]his research design will be deeply informed by the results

of the archival investigations.”

       By letter dated June 27, 2018, the THC confirmed the proposed project was subject to the

Antiquities Code of Texas given the project was being conducted “on behalf of the City of El Paso,

a political subdivision of the State, and on land that is owned or will be acquired by the City . . . .”

Accordingly, the THC requested that Mangum submit a permit application and research design for

THC review.

       2. The City applies for, and receives, an archeological permit

       On August 8, 2018, the City of El Paso, as land owner, and Douglas Mangum, as principal

investigator employed by Moore Consulting, submitted an Antiquities Permit Application on the

THC’s required form. The application attached a document titled, “Scope of Work and Research




                                                  14
Design for Archeological Investigations in Support of the Proposed El Paso Multipurpose

Performing Arts Center, El Paso County, Texas” (the Survey), dated August 7, 2018.7

        The Survey proposed the project area be investigated in phases, the first two of which are

pertinent here. The first phase would involve a remote sensing survey conducted using ground

penetrating radar (“GPR”). The Survey specifically recommended that open spaces (e.g., streets,

vacant lots, parking lots, walkways) be examined using such GPR. The proposal further described,

“[a]s buildings currently extant within the project area are demolished down to the current ground

surface, the footprints of these spaces, too, will be surveyed by GPR until 100% of [the Arena]

footprint has been examined.” The results of this GPR would then be evaluated to determine a

focused strategy for conducting the second phase—a mechanical survey of the project area. This

mechanical survey would include shallow surface scraping, excavation of exploratory trenches in

strategic locations, and sifting of extracted fill using 1/4-inch screens.

        The Survey’s research design identified source materials relied on in support of the

description of archeological evidence of human occupation of the project area. The document

identifies the project area as the “Trans-Pecos region.” Extending into the Republic of Mexico, the

Historic period of that area is described as beginning in 1659, “with the establishment of Mission

de Nuestra Señora de Guadalupe at El Paso del Norte (now Ciudad Juárez), immediately on the

south side of the Rio Grande.” The Survey asserts this Juárez mission served as an important

waypoint on the road from Mexico City to Santa Fe. It further notes, “review of several period

maps of the region shows no Hispanic settlements north of the river, on the site of modern El Paso,

until the Mexican national period.” It further provides, however, “[s]everal Apache groups were



7
 The original Scope of Work and Research Design was dated July 11, 2018. But, on submission to the THC, the
document was dated August 7, 2018. Later, it was revised and dated September 27, 2018.


                                                    15
also present in the El Paso area during the Historic period including the Mescalero, Natagé, and

Gila bands (Newcomb 1961; Sonnichsen 1968).” Identifying the origin of modern-day El Paso,

the Survey claims:

       In 1827, Juan Maria Ponce de Leon, a wealthy resident of Paso del Norte, received
       a grant of land north of the Rio Grande which would eventually form the nucleus
       of modern downtown El Paso, including the project area (Bowden 1969; Metz
       1999; Strickland 1963; Timmons 1990). Ponce built an adobe house and other
       outbuildings, began an acequia system, planted vineyards and orchards, and raised
       livestock north of the river.

       Following the submission of the permit application, the City awaited a response from the

THC. With regard to the pending litigation, the City’s submission directly impacted the

interlocutory appeal pending in the Fort Worth Court of Appeals. On August 30, 2018, the court

issued a two-part ruling. City of El Paso, 2018 WL 4140461, at *1. First, the court held, “the

portion of Grossman’s original petition requesting a declaratory judgment that the City be required

to properly notify THC [was] moot . . . .” Id., at *3. Second, it also held the remainder of

Grossman’s claim for declaratory judgment “appear[] merely to be unripe for our review.” Id. In

other words, the court decided the trial court was best suited to determine any pending claim. Based

on these rulings, the court dismissed the City’s interlocutory appeal and released the temporary

injunction that had been issued pending the appeal. Id.

       With jurisdiction returned to the trial court, the City subsequently filed, on September 27,

2018, a motion to dissolve temporary agreed order and to deny Grossman’s request for temporary

injunction. A week later, the City also filed a second plea to the jurisdiction with respect to

Grossman’s declaratory judgment cause of action. As part of his response, Grossman opposed the

jurisdictional plea and further asserted there remained a need for temporary orders. He urged that,

“Duranguito must be left undisturbed until the survey has been completed and approved by the




                                                16
THC and any safeguards required by the THC in the Permit are implemented.” Before the trial

court ruled on the request for temporary relief, however, the circumstances changed.

       On October 15, 2018, the THC issued permit number 8525 (the “Permit”), authorizing an

“Intensive Survey,” on a potential or designated landmark, or other public land, in downtown El

Paso. On the face of the Permit, it listed the public land as being owned or controlled by the City

of El Paso, which it thereafter referred to as the “Permittee.” Moreover, Douglas Mangum and

Moore Archeological Consulting, Inc., were named as the Principal Investigator and Investigative

Firm, respectively. The Permit reflects it was effective for a period of 10 years, expiring on October

15, 2028. Upon completion of the final permit report, it further provided that the “artifacts, field

notes, and other data will be placed in a permanent curatorial repository at: Centennial Museum,

UT of El Paso.” The Permit described the Scope of Work consisted of “Remote Sensing and

Mechanical Survey of Project Area (See Application scope of work and research design for

additional details)[.]” Following a list of terms and conditions that must be followed, the Permit

was signed by the Executive Director of the THC and the Archeology Division Director.

       Days after permit issuance, Grossman’s attorney sent a letter to the THC. Stating he had

received an unsigned copy of the permit, Grossman’s attorney noted he had reviewed the

underlying application, the scope of work and the research design prepared for the City’s proposed

project, and he wanted to point out that part of the scope of work, if performed, would violate

Section 191.0525(a)(3) of the Antiquities Code. Specifically, he pointed to provisions indicating

that buildings within the project area would be demolished, to ground surface, while the open

spaces were examined with remote sensing technology. After quoting from the statutory provision

prohibiting the commencement of a project until after completion of an archeological survey, the

letter asserted, “[d]emolishing the buildings on the [project] site is tantamount to commencing



                                                 17
construction of the project.” In closing, the letter requested the THC to immediately withdraw

approval of the part of the scope of work that called for demolition of buildings on the site until

completion of the archeological survey.

       On October 25, 2018, Grossman and the City entered into a Rule 11 Agreement in

connection with the El Paso lawsuit. Grossman agreed to amend his pleading to remove a

declaratory judgment action against the City and proceed solely pursuant to the claim under

Chapter 191 of the Antiquities Code. In exchange, the City agreed it would not begin, or otherwise

permit others to begin, actual demolition of any building in the project’s footprint prior to a hearing

on Grossman’s application for a temporary injunction.

       As agreed, Grossman soon filed an amended petition asserting the project could not

commence until the archeological survey was completed pursuant to Antiquities Code Section

191.0525(b). See TEX. NAT. RES. CODE ANN § 191.0525(b) (“If the [THC] determines that an

archeological survey is necessary at the project location, the project may not commence until the

archeological survey is completed.”). The factual background of the amended petition described

that many of the buildings in the project footprint have historical and architectural significance.

Although Grossman acknowledged the City had since complied with notice provisions of the

Antiquities Code, as well as having since obtained a permit from the THC, he further alleged the

City’s obligations were not fully satisfied. The amended petition sought an order requiring the City

to amend the scope of work attached to its permit application to remove any proposal to demolish

buildings before the survey was completed.

       3. The suit filed against the Executive Director of the THC




                                                  18
           With the filing of the amended petition, Grossman also revealed he had since filed suit in

Travis County against Mark Wolfe, the Executive Director of the THC (the “Wolfe suit”).8 In that

suit, Grossman alleged the permit issued to the City was not valid because (1) Wolfe acted ultra

vires by issuing the permit himself without the Commission’s approval, and (2) the permit violated

the Code by allowing the City to demolish the existing buildings before the archeological survey

was completed. See Grossman v. Wolfe, 578 S.W.3d 250, 254 (Tex. App.—Austin 2019, pet.

denied); see also TEX. NAT. RES. CODE ANN. § 191.0525(c) (“the project may not commence until

the archeological survey is completed”). Grossman requested the district court declare the permit

void and issue an injunction prohibiting the City from conducting the survey as authorized by

Director Wolfe. Wolfe, 578 S.W.3d at 254.

           The City soon intervened in the suit against Director Wolfe, asserting a general denial and

joining Wolfe in urging that Grossman’s ultra vires claims were barred by sovereign immunity.

Id. at 255. After sustaining the jurisdictional plea, the trial court dismissed Grossman’s claim

against Wolfe. Id. Grossman appealed that decision to the Third Court of Appeals, which issued a

decision on June 21, 2019.

           On appeal, the court held that Grossman had failed to assert an ultra vires claim against

Wolfe. Id. The decision also addressed Grossman’s contention that Section 191.173 of the Code

waived Wolfe’s immunity. Id. at 257 (citing TEX. NAT. RES. CODE ANN. § 191.173(a)) (“[a] citizen

of the State of Texas may bring an action in any court of competent jurisdiction for restraining

orders and injunctive relief to restrain and enjoin violations or threatened violations of this chapter

. . . .”). Ultimately, the court rejected Grossman’s waiver argument—which was asserted against

Wolfe as Executive Director of the THC—holding instead that section 191.173 does not contain


8
    See Grossman v. Wolfe, 578 S.W.3d 250, 253 (Tex. App.—Austin 2019, pet. denied).


                                                       19
such a waiver of sovereign immunity. Wolfe, 578 S.W.3d at 261. Following the adverse ruling,

Grossman filed a petition for review in the Supreme Court of Texas.9

           Meanwhile, in the underlying suit pending in the El Paso district court, the trial court signed

an agreed order staying the case until the earlier of: (1) a final decision by the Supreme Court of

Texas in Ex parte City of El Paso, Cause No. 19-0022, or (2) a final decision by the Third Court

of Appels in Grossman v. Wolfe, Cause No. 03-19-00002-CV. Consistent with the stay order, the

THC informed the City, by letter dated June 24, 2019, that the archeological permit for the project

was suspended until further notice.

           4. Newly discovered research during the interim stay

           While appeals remained pending, Grossman directed his attorney to send correspondence

to the THC and to the City about newly discovered research that impacted the arena project. As

directed, Grossman’s counsel, Francis S. Ainsa, Jr., sent a letter dated September 3, 2019. The

letter opened with the following line:

           Please consider this letter to be a formal request to the Texas Historical Commission
           (THC) to require the City of El Paso to revise the document entitled Research
           Design for the City of El Paso Multipurpose Arts and Entertainment Center, dated
           July 10, 2018, and all amendments or supplements thereto that were prepared by its
           archeological consultant Moore Archeological Consulting, Inc.

           The Ainsa letter based the request for a revised scope of work on research newly revealed

in a book authored by Mark Santiago, which was published in October 2018. Santiago titled the

book, A BAD PEACE AND A GOOD WAR—SPAIN AND THE MESCALERO APACHE UPRISING 1795-

1799. The letter further described that Santiago’s book was “widely regarded as seminal because

it is based on newly discovered Spanish Colonial documents that were newly found in various

archives.” Attorney Ainsa further asserted the source documents of the research reveal “completely


9
    Petition for Review, Ex parte City of El Paso, No. 19-0022 (denied Jan. 17, 2020).


                                                           20
new information that has radically revised our knowledge of the history of the relations between

the Spanish and the Mescalero Apaches at the El Paso Rio Grande border.”

       Specifically, the letter described the connection between the newly discovered research and

the arena project permit, as follows:

       Mr. Santiago's book is enormously significant for the history of El Paso because it
       has established for the first time that there was a large Mescalero Apache peace
       camp on the north bank of the Rio Grande, directly opposite Paso del Norte (now
       called Ciudad Juárez). Experts that have been consulted by my client have opined
       that the area that we informally refer to as Duranguito, which is the subject of the
       Permit and the Research Design, was located within the Peace Establishment (a/k/a
       Peace Camp), since at the time it lay on the north bank of the Rio Grande at the
       closest point to Paso del Norte. Apaches were encamped at this Peace Camp
       intermittently between 1778 and 1825. Between 1790 and 1794 they occupied the
       site continuously and reached a peak population of more than 500.

       Additionally, the letter informed the THC that certain experts had unanimously affirmed

that Moore Consulting’s research design was invalid, or insufficient, not only because it failed to

account for the peace establishment discovered by Santiago’s work, but also, because it did not

contain a scope of work designed to uncover, study, and retrieve artifacts from the peace

establishment era. The letter requested the existing permit remain suspended until a completely

new research design and scope of work could be developed. Enclosed with the letter, attorney

Ainsa included declarations from six persons identified as “experts” who unanimously affirm that

the research design prepared by Moore Consulting is invalid or insufficient because it neither

accounts for the Peace Establishment in Duranguito, nor does the related scope of work attempt to

uncover, study, and retrieve any artifacts from the Peace Establishment era nor preserve the area

for future study. The six declarants included Matthew Babcock, Ph.D., David Romo, Ph.D., Mark

Cioc-Ortega, Ph.D., Harry W. Clark, David Carmichael, Ph.D., and Mark Santiago. Neither the

THC nor the City responded to Ainsa’s letter.




                                                21
       Instead, on October 7, 2019, the THC notified the City that the archeological permit had

been reinstated following the denial of the petition for review by the Supreme Court of Texas in

Grossman v. Wolfe, No. 19-0521 (Tex. Aug. 9, 2019). And, on a second point, the letter informed

the City of “a recent publication by Mark Santiago titled A BAD PEACE AND A GOOD WAR—SPAIN

AND THE   MESCALERO APACHE UPRISING 1795-1799.” The letter further described the book as

reporting on “recently discovered and translated Spanish Colonial documents that reveal new

information on Spanish and Mescalero Apache relations, including a description of a Mescalero

Apache peace establishment along the northern banks of the Rio Grande.” The letter further noted,

“[s]ome experts believe the area referred to as Duranguito may be located within this

establishment.” The THC recommended that the City familiarize itself with Santiago’s work and

consider the potential for encountering cultural deposits associated with the peace camp during the

investigations.

       5. The amended El Paso suit

       The same date of the THC letter, Grossman again amended his petition of this underlying

suit. The amended petition asserted, “the Project should not proceed until a completely new

Research Design can be developed that properly accounts for the existence of the Peace

Establishment in Duranguito and contains an acceptable Scope of Work that is designed to

uncover, study, and retrieve artifacts from the Peace Establishment era and preserve this area for

future study.” Grossman’s amended petition requested, before trial on the merits, that the trial court

grant a temporary order enjoining the City from performing the archeological survey approved by

the permit, until the research design and scope of work are modified to account for the Peace

Establishment in Duranguito.




                                                 22
       Thereafter, on October 21, 2019, the trial court conducted a two-day evidentiary hearing

on the application for temporary injunction, as well as hearing argument on the City’s plea to the

jurisdiction. In addition to Grossman and Mangum, the principal investigator of Moore Consulting,

the court also heard from three other witnesses having expertise in archeology, anthropology, and

borderland history. Grossman and his witnesses gave opinions regarding what they perceived to

be deficiencies in the research performed by Moore Consulting and the methods it proposed for

conducting the archeological survey, including criticism of demolishing the buildings before

completion of the survey, the proposed depth of excavation, and the use of 1/4-inch screens.

       After taking the matter under advisement, the trial court denied both the application for a

temporary injunction and the plea to the jurisdiction. Afterward, both parties appealed. We

consolidated both appeals into the case presently before us. We also granted a motion for

emergency relief staying commencement of the project—including any demolition of buildings

within the project footprint—until the Court had the opportunity to fully review the appeal.

                               II. ISSUES ON CROSS-APPEAL

       In a single issue, Grossman contends the trial court abused its discretion by denying his

request for a temporary injunction, which he brought based on his claim of violations or threatened

violations of the Antiquities Code of Texas. Grossman asserts the denial of injunctive relief

essentially gives the green light to the City to proceed with its project on public land with no

protection in place for safeguarding the resources and remains of the Mescalero Apache Indian

Tribe that are undisputedly located within the area of the project.

       On cross-appeal, the City also presents a single issue contending the trial court erred by

denying its plea to the jurisdiction. The City contends the trial court should have dismissed

Grossman’s suit because his claims are barred by governmental immunity.



                                                 23
       As a threshold issue, we turn first to the City’s Plea to the Jurisdiction.

                          III. THE PLEA TO THE JURISDICTION

       The City asserts the trial court erred when it denied its plea to the jurisdiction. Specifically,

the City argues that Grossman’s claims are barred by governmental immunity.

   A. Standard of Review

       Whether a court has subject matter jurisdiction is a question of law and is, therefore, subject

to de novo review. City of Houston v. Rhule, 417 S.W.3d 440, 442 (Tex. 2013); Tex. Dep’t of

Transp. v. A.P.I. Pipe & Supply, LLC, 397 S.W.3d 162, 166 (Tex. 2013). When a plea to the

jurisdiction challenges the pleadings, the reviewing court determines whether the plaintiff has

alleged facts affirmatively demonstrating the court’s jurisdiction. Tex. Dep’t of Parks & Wildlife

v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004); Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852

S.W.2d 440, 446 (Tex. 1993). The court construes the pleadings liberally in favor of the plaintiff.

Miranda, 133 S.W.3d at 226.

   B. Governmental Immunity

       “Sovereign immunity protects the state and its various divisions, such as agencies and

boards, from suit and liability, whereas governmental immunity provides similar protection to the

political subdivisions of the state, such as counties, cities, and school districts.” Harris Cty. v.

Annab, 547 S.W.3d 609, 612 (Tex. 2018) (quoting Travis Cent. Appraisal Dist. v. Norman, 342

S.W.3d 54, 57-58 (Tex. 2011)). Unless waived, governmental immunity defeats the trial court’s

subject matter jurisdiction. See City of Houston v. Houston Mun. Employees’ Pension Sys., 549

S.W.3d 566, 575 (Tex. 2018); Reata Constr. Corp. v. City of Dallas, 197 S.W.3d 371, 374 (Tex.

2006). Waiver of such immunity may be accomplished by the Legislature, but only if the waiver




                                                  24
is “clear and unambiguous.” See Annab, 547 S.W.3d at 613; Oncor Elec. Delivery Co. v. Dallas

Area Rapid Transit, 369 S.W.3d 845, 849 (Tex. 2012); TEX. GOV’T CODE ANN. § 311.034.

           As the Supreme Court of Texas has instructed, the clear and unambiguous requirement, “is

not an end in itself, but merely a method to guarantee that courts adhere to legislative intent.”

Kerrville State Hosp. v. Fernandez, 28 S.W.3d 1, 3 (Tex. 2000). The Supreme Court cautioned

that, “the doctrine should not be applied mechanically to defeat the true purpose of the law.” Id.

The Court reaffirmed that it had explained several years prior that legislative intent remained the

primary objective in deciding whether immunity has been waived:

           The rule requiring a waiver of governmental immunity to be clear and unambiguous
           cannot be applied so rigidly that the almost certain intent of the Legislature is
           disregarded. Legislative intent remains the polestar of statutory construction. We
           will not read statutory language to be pointless if it is reasonably susceptible of
           another construction. If a statute leaves no reasonable doubt of its purpose, we will
           not require perfect clarity, even in determining whether governmental immunity
           has been waived.
Id. (quoting City of LaPorte v. Barfield, 898 S.W.2d 288, 292 (Tex. 1995) (citations omitted)).

Thus, “[t]he polestar of statutory construction is legislative intent, which we determine from the

enacted language.” In re Tex. Educ. Agency, 619 S.W.3d 679, 687 (Tex. 2021).

       C. Application
           In opposing the City’s argument, Grossman responds, first, that the City has already

conceded in an earlier plea to the jurisdiction that the Antiquities Code includes a limited waiver

of immunity.10 Regardless, even if conceded, we must still recognize that governmental immunity

implicates subject matter jurisdiction. Engelman Irrigation Dist. v. Shields Brothers, Inc., 514

S.W.3d 746, 751 (Tex. 2017); Rusk State Hosp. v. Black, 392 S.W.3d 88, 91 (Tex. 2012). And, for

courts, such jurisdiction “cannot be conferred by consent, waiver, or estoppel at any time.”




10
     Even so, the City argued in that prior plea that it retained its governmental immunity.

                                                             25
Bustamante v. Miranda & Maldonado, P.C., 569 S.W.3d 852, 863 (Tex. App.—El Paso 2019, no

pet.). Accordingly, we first hold that the City did not earlier concede that the trial court lacked

jurisdiction nor did it waive its right to assert governmental immunity as a basis for a lack of

jurisdiction.

        Turning to the merits of the issue, Grossman contends the Legislature waived the City’s

governmental immunity by enacting Section 191.173 of the Antiquities Code. See TEX. NAT. RES.

CODE ANN. § 191.173. That provision states, in pertinent part, that “[a] citizen of the State of Texas

may bring an action in any court of competent jurisdiction for restraining orders and injunctive

relief to restrain and enjoin violations or threatened violations of this chapter . . . .” TEX. NAT. RES.

CODE ANN. § 191.173(a). In plain terms, this language clearly confers standing on any Texas

citizen, including Grossman, to bring an action regardless of whether he can show himself

individually aggrieved by the violation or threatened violation. See Wolfe, 578 S.W.3d at 257-58.

The question remains, though, whether this language evinces an intent by the Legislature to waive

the City’s governmental immunity. In other words, while the statute clearly provides that

Grossman himself may sue on the basis of the state’s public interest, we must further determine

whether it provides that a suit for injunctive relief may be brought against a political subdivision

such as the City of El Paso.

        On cross-appeal, the City asserts that Grossman wants the courts to intercede and force the

THC to issue a different permit. The Third Court of Appeals held in Wolfe that “the Antiquities

Code does not waive the [THC’s] sovereign immunity.” Wolfe, 578 S.W.3d at 261. For that

holding it relied on its previous decision in Bacon v. Texas Historical Commission, 411 S.W.3d

161 (Tex. App.—Austin 2013, no pet.). The statute at issue in Bacon provided, in language nearly

identical to section 191.173, that “any resident of this state may file suit in district court to restrain



                                                   26
and enjoin a violation or threatened violation of this chapter or Chapter 191, Natural Resources

Code . . . .” TEX. GOV’T CODE ANN. § 442.012(a). The court rejected Bacon’s contention that this

language waived the THC’s immunity because it “mentions nothing about immunity or

governmental defendants” and “[a]s such, it is not a clear and unambiguous waiver of sovereign

immunity.” Bacon, 411 S.W.3d at 177. Being distinct from Wolfe, however, Grossman’s pleading

at issue here does not challenge any decisions of the THC. Rather, he asserts a claim solely against

the City, not the THC; and such claim is based on the City’s actions only, that is, that it plans to

break ground at a project on local, public land of a size qualifying for THC review and supervision.

See TEX. NAT. RES. CODE ANN § 191.0525(a) and (d).

       Instead of the decision of Wolfe, we are guided here by recent instructions of the Supreme

Court of Texas in Hillman v. Nueces Cty, 579 S.W.3d 354, 360 (Tex. 2019). For “deciding whether

a statute clearly and unambiguously waives governmental immunity,” Hillman instructs courts to:

       (1)   consider whether the statutory provisions, even if not a model of clarity, waive
             immunity without doubt;

       (2)   resolve any ambiguity as to waiver . . . in favor of retaining immunity;

       (3)   generally[,] find waiver if the Legislature requires that the [governmental] entity be
             joined in a lawsuit even though the entity would otherwise be immune from suit;

       (4)   consider whether the legislature provided an objective limitation on the governmental
             entity’s potential liability; and

       (5)   consider whether the statutory provisions would serve any purpose absent a waiver
             of immunity.

Id. (internal quotation marks omitted).

       Applying this analysis to section 191.173, it is apparent that neither factor one nor factor

three demonstrates a clear and unambiguous waiver of governmental immunity. The statute makes

no mention of immunity or of governmental defendants per se and does not necessarily require

that a governmental entity be joined in a lawsuit. See TEX. NAT. RES. CODE ANN. § 191.173; see

                                                27
also Wichita Falls State Hosp. v. Taylor, 106 S.W.3d 692, 698 (Tex. 2003) (statute authorizing

patient to file suit but not expressly authorizing suit against the State did not waive sovereign

immunity).

       Factor four, however, does weigh in favor of recognizing a waiver of immunity. Section

191.173 of the Code provides an objective limitation on potential liability by authorizing only

restraining orders and injunctive relief. See TEX. NAT. RES. CODE ANN. § 191.173. The Supreme

Court has recognized that “the modern justification for immunity [is] protecting the public fisc.”

City of El Paso v. Heinrich, 284 S.W.3d 366, 375-76 (Tex. 2009) (citing Tooke v. City of Mexia,

197 S.W.3d 325, 331-32 (Tex. 2006)); see TEX. GOV’T CODE ANN. § 311.034 (reciting

“legislature’s interest in managing state fiscal matters” as underlying sovereign immunity).

Because section 191.173 does not authorize a suit for damages, but rather, only permits injunctive

relief, a finding that it contains a waiver of governmental immunity does not run contrary to the

Legislature’s interest in protecting the public’s financial resources. See Taylor, 106 S.W.3d at 701.

To that extent, there is no potential governmental liability at risk.

       Thus, we turn next to the fifth factor—whether the statute would serve any purpose absent

a waiver of immunity. See Hillman, 579 S.W.3d at 360. Grossman contends that “[t]he mandates,

requirements and duties imposed by the Antiquities Code relate primarily to restrictions placed on

public land projects.” Consequently, he urges, the Code “undoubtedly contemplates suits against

governmental entities” and, therefore, waives governmental immunity.

       The City, on the other hand, argues that the Code contains provisions that apply to private

persons or entities. It cites, for example, section 191.131, which provides that “[n]o person, firm,

or corporation may conduct a salvage or recovery operation without first obtaining a contract.”

TEX. NAT. RES. CODE ANN. § 191.131(a). That prohibition would apply to a private person or entity



                                                  28
and would subject that private person or entity to suit under section 191.173. See id.; see also TEX.

NAT. RES. CODE ANN. §§ 191.132, 191.133. The City concludes that, because some Code

provisions can be enforced against private persons or entities, section 191.173 may be given

meaning even if governmental immunity is retained.

         While some provisions of the Code may apply to conduct by private actors or to private

lands, we agree with Grossman that the primary objective of the Code is to effectuate the State’s

public policy and its interest in locating, protecting, and preserving certain historic, archeological,

educational or scientific sites and objects found on public land and subject to the control of

governmental entities. Indeed, the following provisions expressly apply only to public properties:

section 191.0525 (“Before breaking ground at a project location on state or local public land . . .”);

section 191.054 (“The [THC] may issue a permit . . . for the survey and discovery, excavation,

demolition, or restoration of, or the conduct of scientific or educational studies at, in, or on

landmarks, or for the discovery of eligible landmarks on public land . . .”); section 191.091

(shipwrecks and buried treasure “located in, on, or under the surface of land belonging to the State

of Texas . . .”); section 191.092 (buildings, artifacts, etc. “located in, on, or under the surface of

any land belonging to the State of Texas or to any county, city, or political subdivision of the state

. . .”); section 191.093 (identifying landmarks as “the sole property of the State of Texas . . .”);

section 191.098 (“A state agency may not alter, renovate, or demolish a building possessed by the

state . . .”).

         Because the Code predominantly applies to public properties, it is apparent that the actors

primarily contemplated by the Code are either governmental entities themselves or those acting on

such entities’ behalf. In the absence of a waiver of governmental immunity, the provisions noted

above all lack meaning because they would otherwise be incapable of any enforcement other than



                                                  29
by request for injunctive relief. Cf. Barfield, 898 S.W.2d at 296-97 (“the Legislature must have

intended by the Anti-Retaliation Law to waive immunity for wrongful discharge for cities which

did not waive immunity voluntarily”).

       Through enactment of the Code, the Legislature created a statutory framework designed to

ensure the discovery and preservation of cultural, educational, scientific, or historic assets in

accordance with the public policy and public interest of the State. See TEX. NAT. RES. CODE ANN.

§ 191.002. The Legislature further emphasized the public’s interest in achieving the stated policy

goal by authorizing any Texas citizen to bring suit to require compliance with the statutory

framework. See id. § 191.173. Exempting governmental entities who are owners of public land

from the imposition of injunctive relief—based on established violations or threatened violations

of the Code—would directly undermine the efficacy of the statute to the detriment of its declared

goal of locating, protecting, and preserving the archeologically significant objects and treasures

found in, on, or under land within the State’s jurisdiction. And subjecting governmental entities to

suits for injunctive relief does not impinge on the legislative interest in protecting public

resources—the justification for conferring immunity—because such suit does not seek monetary

damages. See id.; see also Heinrich, 284 S.W.3d at 375-76 (protecting public fisc is modern

justification for immunity).

       By its plain language, the Code expressly declares it is the public policy and in the public

interest of the State to locate, protect, and preserve “all sites, objects, buildings, pre-twentieth

century shipwrecks, and locations of historical, archeological, educational, or scientific interest,”

located in, on, or under any of the land in the State of Texas. See TEX. NAT. RES. CODE ANN. §

191.002. Given that policy, the Code imposes notice requirements on a “project locat[ed] on state

or local public land,” and on “the person primarily responsible for the project or the person’s agent



                                                 30
. . . .” See id. § 191.0525(a). Municipal projects of a cumulative area larger than five acres or

disturbing a cumulative area of more than 5,000 cubic yards, whichever measure is triggered first,

or if the project is inside a designated historic district or recorded archeological site, are included

in the advance review requirements. See id. § 191.0525(d). If a historically significant

archeological site is likely to be present at the project location, the THC may require additional

action to protect the site as well as an archeological survey. See id. § 191.0525(a)(1), (2) and (3).

These provisions unambiguously apply to governmental actors who are involved with qualifying

projects on public land. And Texas citizens are empowered to file suit on behalf of the State’s

interest, for restraining orders and injunctive relief, to ensure compliance with the chapter, or for

the return of items taken in violation of chapter provisions. See id. § 191.173(a). To say that a court

lacks jurisdiction over a municipality’s project on public land would nullify and ignore the plain

language of the Code and the legislative intent evidenced by the language. That we cannot do.

       Accordingly, we overrule the City’s sole issue.

                            IV. THE TEMPORARY INJUNCTION

       Grossman contends the trial court abused its discretion in refusing to enter a temporary

injunction—prohibiting commencement of the project—to preserve the status quo pending trial on

the merits.

   A. Standard of Review and Rules of Construction
       At a temporary injunction hearing, the only issue before the trial court is whether the

applicant is entitled to preservation of the status quo pending a trial on the merits. Butnaru v. Ford

Motor Co., 84 S.W.3d 198, 204 (Tex. 2002); Walling v. Metcalfe, 863 S.W.2d 56, 58 (Tex. 1993);

Pharaoh Oil & Gas, Inc. v. Ranchero Esperanza, Ltd., 343 S.W.3d 875, 880 (Tex. App.—El Paso

2011, no pet.). The status quo is defined as the “last, actual, peaceable, non-contested status that

preceded the pending controversy.” See State v. Sw. Bell Tel. Co., 526 S.W.2d 526, 528 (Tex.

                                                  31
1975). Of note, the continuation of illegal conduct cannot be justified as preservation of the status

quo. In re Newton, 146 S.W.3d 648, 651 (Tex. 2004); Houston Compressed Steel Corp. v. State,

456 S.W.2d 768, 773 (Tex. App.—Houston [1st Dist.] 1970, no writ) (“In an injunction case

wherein the very acts sought to be enjoined are acts which prima facie constitute the violation of

expressed law, the status quo to be preserved could never be a condition of affairs where the

respondent would be permitted to continue the acts constituting that violation.”).

       The decision to grant or deny a temporary injunction lies in the sound discretion of the trial

court. Butnaru, 84 S.W.3d at 204; Cook v. Tom Brown Ministries, 385 S.W.3d 592, 599 (Tex.

App.—El Paso 2012, pet. denied). We reverse the trial court’s order granting or denying injunctive

relief only if an abuse of discretion is shown. Butnaru, 84 S.W.3d at 204. We may neither substitute

our judgment for that of the trial court nor resolve the merits of the underlying case. Davis v. Huey,

571 S.W.2d 859, 861 (Tex. 1978). Instead, we view the evidence in the light most favorable to the

trial court’s order, indulging every reasonable inference in its favor, and determine whether the

order is so arbitrary as to exceed the bounds of reasonable discretion. Cook, 385 S.W.3d at 600.

An abuse of discretion does not exist if the court simply bases its decision on conflicting evidence.

Davis, 571 S.W.2d at 862.

       Our review is much less deferential, however, when it pertains to the resolution of legal

issues. Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992). A trial court has no discretion in

determining what the law is or in applying the law to the facts. Id. Accordingly, “[w]here the facts

definitively indicate that a party is in violation of the law, a trial court no longer possesses

discretion but must enjoin the violation.” Cook, 385 S.W.3d at 600; San Miguel v. City of

Windcrest, 40 S.W.3d 104, 107 (Tex. App.—San Antonio 2000, no pet.); Priest v. Texas Animal

Health Com’n, 780 S.W.2d 874, 876 (Tex. App.—Dallas 1989, no writ). Said differently, a court



                                                 32
abuses its discretion if there is a clear failure to analyze or apply the law correctly. Walker, 827

S.W.2d at 840; In re Dillard Dept. Stores, 153 S.W.3d 145, 148 (Tex. App.—El Paso 2004, orig.

proceeding).

   B. Temporary Injunction Requirements
       To obtain a temporary injunction, the applicant generally must plead and prove three

elements: “(1) a cause of action against the defendant; (2) a probable right to the relief sought; and

(3) a probable, imminent, and irreparable injury in the interim.” Butnaru, 84 S.W.3d at 204;

Danbill Partners, L.P. v. Sandoval, 621 S.W.3d 738, 745 (Tex. App.—El Paso 2020, no pet.).

With regard to the first two elements, the required showing may be accomplished by “plead[ing]

a cause of action and present[ing] some evidence that tends to sustain it.” City of El Paso v. Caples

Land Co., 408 S.W.3d 26, 38 (Tex. App.—El Paso 2013, pet. denied); see also Fuentes v. Union

de Pasteurizadores de Juarez Sociedad Anonima de Capital Variable, 527 S.W.3d 492, 499 (Tex.

App.—El Paso 2017, no pet.). As for the third element, an irreparable injury is shown if the injured

party cannot be adequately compensated in damages or if the damages cannot be measured by any

certain pecuniary standard. Butnaru, 84 S.W.3d at 204.

       As much as these elements are required when an applicant pursues common law equitable

relief, the requirements differ when injunctive relief is based on a statutory violation. Butnaru, 84

S.W.3d at 210; Republic Ins. Co. v. O’Donnell Motor Co., 289 S.W. 1064, 1066 (Tex. App.—

Dallas 1926, no writ). “When, as here, an applicant relies upon a statutory source for injunctive

relief, the statute’s express language supersedes the common law injunctive relief elements such

as imminent harm or irreparable injury and lack of an adequate remedy at law.” Cook, 385 S.W.3d

at 599; Marauder Corp. v. Beall, 301 S.W.3d 817, 820 (Tex. App.—Dallas 2009, no pet.); Avila

v. State, 252 S.W.3d 632, 648 (Tex. App.—Tyler 2008, no pet.); David Jason West and Pydia,

Inc. v. State, 212 S.W.3d 513, 519 (Tex. App.—Austin 2006, no pet.).

                                                 33
       Here, Grossman filed suit alleging the City was violating or threatening to violate Section

191.002 of the Antiquities Code of Texas. See TEX. NAT. RES. CODE ANN. § 191.002. As stated

earlier, the Antiquities Code expressly provides that a citizen of the state may bring an action for

injunctive relief, in any court of competent jurisdiction, to enjoin violations or threatened

violations of the chapter. See id. § 191.173(a). The City does not contest Grossman’s status as a

Texas citizen. Because his application for a temporary injunction is based on an alleged statutory

violation—and not on a request for common law equitable relief—we first hold that no evidence

of imminent harm, irreparable injury, or an absence of an adequate remedy at law is necessary to

support entitlement to injunctive relief. See Cook, 385 S.W.3d at 599; Marauder Corp., 301

S.W.3d at 820. Rather, the express language of the Antiquities Code controls whether the request

for injunctive relief is warranted under the circumstances. With regard to the first element—that

is, whether Grossman has a cause of action against the City for a violation or threatened violation

of the Antiquities Code—the City relies solely on the assertion that the Code lacks a waiver of

governmental immunity. Having overruled that argument in affirming the denial of the City’s plea

to the jurisdiction, there is no further need to address the first element. Consequently, only the

second element required of a temporary injunction remains at issue. We address that element next.

   C. Whether Grossman presented evidence tending to show a probable right to the
      relief sought
       Grossman contends he produced evidence of a valid claim under the Antiquities Code

based on the City’s failure to prepare a scope of work designed to properly protect and preserve

remains of the Mescalero Apache Tribe likely to be buried in the subsurface of the City’s proposed

arena project. He asserts the evidence established, without conflict, a probable right to the relief

sought pending a trial on the merits.




                                                34
        With multiple arguments, the City opposes Grossman’s claim that he met his evidentiary

burden to show a probable right to the relief sought. First, the City argues its survey recognizes

the potential for the discovery of Native American artifacts, in general, and, to that extent, it

adequately provides for the location, protection, and preservation of a newly discovered Mescalero

Apache peace camp without need for revision. Second, the City argues the THC, after being

informed of the research confirming the peace camp, reinstated the original permit without

requiring any changes. The City argues that response establishes the trial court did not abuse its

discretion in denying relief. Third, the City contends Grossman challenged the sufficiency of the

survey in Wolfe v. Grossman. Having lost that suit, the City claims this suit is barred by res

judicata. Alternatively, if res judicata does not apply, the City otherwise urges the reasoning of

Wolfe should still prevail against Grossman’s specific claim asserting that demolition cannot begin

until completion of the survey. Finally, based on the permanent injunction rendered in Ex parte

City of El Paso, the bond validation suit, the City asserts this suit will be dismissed before

Grossman’s claims can be determined by a trial on the merits.

        We begin with the City’s argument based on res judicata. Within that discussion we also

address related arguments wherein the City relies on judgments rendered in other lawsuits which

address the same arena project. We address these arguments first because, if successful, these

arguments potentially give the greatest relief to the City, that is, precluding Grossman’s claim in

its entirety.

        1. Does res judicata or other such claim apply to Grossman’s suit?

        The City presents two arguments based on res judicata or issue preclusion. First, the City

argues here, as it did below, that Grossman already challenged the sufficiency of the archeological

permit in his suit filed against the Executive Director of the THC, Mark Wolfe, and he lost. See



                                                35
Grossman v. Wolfe, 578 S.W.3d 250, 254 (Tex. App.—Austin 2019, pet. denied). The City points

out that it intervened in the Wolfe suit and participated throughout that litigation. On that basis, the

City argues Grossman’s claim, which similarly questions the survey underlying the issued permit,

is thus barred by res judicata. And if not barring the claim in its entirety, the City further argues

that Grossman’s more specific claim asserting the City cannot demolish buildings in the footprint

prior to completion of the archeological survey is otherwise precluded. The City contends

Grossman sought the same relief in Wolfe, but his claim was rejected. See Wolfe, 578 S.W.3d at

261. Given the procedural posture of this case, we reject both arguments.

         “Res judicata,” a Latin term, means “the matter has been adjudged; a thing judicially

determined; or a matter settled by judgment.” Abbott Labs. v. Gravis, 470 S.W.2d 639, 642 (Tex.

1971). This doctrine prevents a party from relitigating claims or causes of action that have been

finally adjudicated, including related matters that should have been litigated in prior suits. In re

M.K.R, 216 S.W.3d 58, 62 (Tex. App.—Fort Worth 2007, no pet.). The application of res judicata

expedites justice by putting an end to litigation, while preserving the sanctity of judgments. Id.

Operating as a bar against a later suit, res judicata requires proof of the following elements: “(1) a

prior final judgment on the merits by a court of competent jurisdiction; (2) identity of parties or

those in privity with them; and (3) a second action based on the same claims as were raised or

could have been raised in the first action.” Amstadt v. U.S. Brass Corp., 919 S.W.2d 644, 652 (Tex.

1996).

         Both res judicata and collateral estoppel are recognized as affirmative defenses. See TEX.

R. CIV. P. 94. Operating as pleas in bar, these defenses should ordinarily be raised through a motion

for summary judgment or proven at trial. Interest of A.S.M., No. 08-19-00212-CV, 2021 WL

3260625, at *3 (Tex. App.—El Paso July 30, 2021, no pet.); see also In re D.K.M., 242 S.W.3d



                                                  36
863, 865 (Tex. App.—Austin 2007, no pet.); In re K.B.S., 172 S.W.3d 152, 153 (Tex. App.—

Beaumont 2005, pet. denied). By challenging a party’s right to recover, a plea in bar reaches the

merits of a case. Magellan Terminal Holdings, L.P. v. Vargas, No. 13-19-00354-CV, 2021 WL

79351, at *3 (Tex. App.—Corpus Christi–Edinburg Jan. 7, 2021, no pet.) (mem. op.).

       Given the interlocutory posture of the appeal, we are only permitted to review whether

Grossman established a right to preserve the status quo of the subject matter of the suit pending a

trial on the merits. Butnaru, 84 S.W.3d at 204; see also DeVilbiss v. West, 600 S.W.2d 767, 768

(Tex. 1980) (per curiam). “It is well settled that a trial court is not authorized to determine the

merits of the plea in bar in a hearing on an application for a temporary injunction.” DeVilbiss, 600

S.W.2d at 768; see also Vargas, 2021 WL 79351, at *3 (finding trial court did not err in granting

a temporary injunction without considering whether the suit was barred by collateral estoppel).

Moreover, “a judgment in one suit will not operate as res judicata to a subsequent suit on the same

question between the same parties where, in the interval, facts have changed or new facts have

occurred that may alter the parties’ legal rights or relations.” TRO-X, L.P. v. Eagle Oil & Gas Co.,

608 S.W.3d 1, 12 (Tex. App.—Dallas 2018) (mem. op.), aff’d, 619 S.W.3d 699 (Tex. 2021).

       Here, Grossman argues the new research bringing to light the existence of the Mescalero

Apache peace camp was not published until October 2018. Due to the timing of that discovery, the

basis of this suit differs in substance from earlier claims pursued in other suits, and the underlying

claim of this suit has not yet been litigated in any other jurisdiction. Grossman points out the City

wrongly tries to recast his claim as one challenging the adequacy of the issued permit whereas his

suit focuses more narrowly on the actions of the City with regard to the new discovery. We agree

the suit is based on obligations imposed on solely on permittees, not on questions raised about the




                                                 37
decisions of the THC. And Grossman argues there is no privity between the City and the THC

with regard to those obligations.

         Without need to decide the factual dispute about the similarity of the claims, or whether

privity was otherwise established, we reject the City’s argument that res judicata applies due to the

procedural limits of the case. Because a plea in bar reaches the merits of a case, neither a trial court

nor this Court may consider such a defense when ruling on a temporary injunction request. See

Butnaru, 84 S.W.3d at 204; DeVilbiss, 600 S.W.2d at 768; Magellan Terminal Holdings, 2021

WL 79351, at *3; cf. Fuentes, 527 S.W.3d at 499 (declining to address limitations defense in appeal

from temporary injunction). The scope of our permitted review is limited only to the question of

whether Grossman is entitled to preserve the status quo pending trial on the merits. See TEX. CIV.

PRAC. & REM. CODE ANN. § 51.014(a)(4) (providing for interlocutory review of an order refusing

an application for a temporary injunction). We decline to address the City’s res judicata argument,

and all other claims based on prior litigation, given these attacks all challenge the merits of the

case and exceed our jurisdictional limit.11

         2. Did Grossman establish a probable right to relief?

         We turn next to address whether Grossman established a probable right to a temporary

injunction pending a trial on the merits, which is the only element at issue. Grossman argues the

evidence tends to show he has a valid claim under the Code for the City’s failure to properly

provide for a scope of work that accounts for a newly discovered peace camp in the footprint of



11
   In like measure, we also decline to address the City’s argument asserting that Grossman’s lawsuit “will be
dismissed” before his claims can be determined by a trial on the merits. For this argument, the City relies on the
judgment rendered in Ex parte City of El Paso, 563 S.W.3d at 528-29. As Grossman points out, and we agree, the
City’s motion to dismiss was not before the trial court and does not provide a proper basis for affirming the trial court’s
order. As we stated in Fuentes, “[a] party may not use an appeal of a temporary injunction ruling to get an advance
ruling on the merits.” 527 S.W.3d at 498 (quoting Babu v. Zeeck, 478 S.W.3d 852, 855 (Tex. App.—Eastland 2015,
no pet.)). Given our limited jurisdiction, we decline to reach this argument until the trial court has an opportunity to
consider it and issue a final judgment.

                                                            38
the project. Narrowly, he argues the City is violating the Code by failing to adequately account or

prepare for the likely presence of archeological resources and remains of the peace camp in the

scope of work of the survey. He points out the City does not contest that it had no knowledge of

the peace camp at the time it submitted its application for a permit to the THC, and having since

learned of its existence, it has no plans to revise the scope of work to account for the new discovery.

Grossman contends he met his evidentiary burden to support a temporary injunction against

commencement of the scope of work, and project generally, for the purpose of maintaining the

status quo, until a trial on the merits.

        As noted earlier, the Antiquities Code and adopted rules of the THC impose requirements

on a permitee, and principal investigator, with regard to obtaining a permit for an archeological

survey planned for a project on public land. See TEX. NAT. RES. CODE ANN. § 191.055 (providing

that all scientific investigations must be carried out under the general supervision of the THC and

in accordance with the rules adopted by the THC). Recall the investigation is performed to

effectuate the State’s interest in preserving the maximum amount of historic, scientific,

archeological, and educational information that may be recovered. See id.; see also § 191.002.

Moreover, THC rules impose substantive requirements on the permittee’s application to show the

proposed investigation will proceed with a stated purpose, based on a proposed work plan, which

in turn is based on research, and includes evidence of adequate funds, personnel, equipment, and

facilities. See 13 TEX. ADMIN. CODE § 26.13(c)(1)-(7). This rule requires the permittee to identify

the project scope, objective, budget, and work team on which it will rely “to properly complete the

proposed investigation.” Id. But, more specifically, the proposed investigation must be “oriented

toward solving a particular research problem, [to prepare] . . . a site for public interpretation, or for




                                                   39
the purpose of salvaging information and specimens from a site threatened with immediate

destruction.” See id. § 26.13(a).

       The research design and scope of work (i.e., the investigation) is ordinarily prepared by the

principal investigator, or investigative firm, on behalf of the permittee, or project sponsor. Id. §

26.18(a). We note that section 26.18 mandates that an investigative firm “shall not proceed with

an investigation without applying for and receiving an appropriate permit by the [THC], or

without having been officially authorized by the [THC] to proceed prior to issuance of an

emergency permit.” Id. § 26.18(b) (emphasis added). And subpart (c) further provides that

permittees shall not encourage investigative firms to perform investigations on public land in the

State of Texas “without a properly issued permit.” Id. § 26.18(c). This section further declares that

an investigation proceeding without “a properly issued permit” and with the knowledge of the

permittee, “constitute a violation of the Antiquities Code of Texas.” Id.

       Pursuant to the permittee’s obligation not to encourage an investigative firm to perform

investigations without a “properly issued permit,” or “an appropriate permit,” we determine the

answer to this dispute lies squarely within the meaning of those particular terms. Yet, no definition

is provided by the pertinent rules. See id. § 26.18(b) and (c). In such circumstance, we interpret an

administrative rule using the same principles we apply when construing statutes. Patients Med.

Ctr. v. Facility Ins. Corp., 623 S.W.3d 336, 341 (Tex. 2021). It is well established, of course, that

statutory interpretation raises a question of law reviewed de novo. Cadena Comercial USA Corp.

v. Tex. Alcoholic Beverage Comm’n, 518 S.W.3d 318, 325 (Tex. 2017).

       In doing so, the Supreme Court instructs that we must “strive to give effect to the

promulgating agency’s intent, ‘which is generally reflected in the rules’ plain language.’” Patients

Med. Ctr., 623 S.W.3d at 341. Like statutes, administrative rules, should be analyzed as a cohesive,



                                                 40
contextual whole. Id. In construing a rule’s language, we presume the adopting agency chose the

language with care, purposefully choosing each word, while purposefully omitting words not

chosen. Cf. In re Commitment of Bluitt, 605 S.W.3d 199, 203 (Tex. 2020) (applying statutory

construction principles). These principles all hold true even when considering an agency decision

construing statutory language. Cadena Comercial USA Corp., 518 S.W.3d at 325 (“An agency’s

interpretation of a statute it enforces is entitled to ‘serious consideration,’ so long as the

construction is reasonable and does not conflict with the statute’s language.”).

       Applying statutory construction principles, then, we employ the plain and common

meaning of the words and phrases at issue. TGS-NOPEC Geophysical Co. v. Combs, 340 S.W.3d

432, 439 (Tex. 2011). The term “properly,” an adverb, means “strictly accurate: correct.”

MERRIAM-WEBSTER’S COLLEGIATE DICTIONARY 996 (11th ed. 2014). While the term

“appropriate,” an adjective, means “especially suitable or compatible: fitting.” Id. at 61. And each

term is construed together, in context to the rules as a whole, accepting that lawmakers chose their

words carefully, both in what is included and what is not. Cf. Sommers for Alabama & Dunlavy,

Ltd. v. Sandcastle Homes, Inc., 521 S.W.3d 749, 754 (Tex. 2017).

       We are further guided in this instance by an analogous decision of the Supreme Court of

Texas originating from this Court. In El Paso Educ. Initiative, Inc. v. Amex Properties, LLC, 602

S.W.3d 521, 532 (Tex. 2020), the Supreme Court construed the term “properly executed” as

applied to a lease agreement signed by the superintendent of a publicly funded charter school.

Responding to a suit for breach of contract, the school disputed it had waived its immunity

protection given the manner in which the superintendent had signed the agreement. At issue in the

case, Chapter 271 of the Local Government Code provided for a waiver of immunity for contracts

that are “properly executed on behalf of the local governmental entity[.]” Id. at 531 (citing TEX.



                                                41
LOC. GOV’T CODE ANN. § 271.151(2)(A)). The school argued the lease agreement, though signed,

could not be enforced as a binding contract because it had not been properly formed pursuant to

requirements of the Education Code which governed the school’s operations. Id. Specifically, the

school asserted the lease was not “properly executed,” given the school’s governing board had

never approved it nor otherwise delegated its authority. Id.

       The Supreme Court noted the term “properly executed,” remained undefined by the Local

Government Code. Id. Giving the term its plain and common meaning, the Court read the statute

“to give effect to every word.” Id. at 531-32. Doing so, it found the term “proper” to mean

“[a]ppropriate, suitable, right, fit, or correct; according to the rules.” Id. at 532. Construing the

words together, and in context to the statute as a whole, the Supreme Court held the term “properly

executed contract” lead to “the inexorable conclusion that not all executed contracts qualify for [a

statutory] waiver.” Id. Finding the Education Code had imposed formalities on the school which

were undisputedly not followed, the Court held the lease agreement had not been properly formed.

Id. The Court noted, “[i]t is not enough, then, that an open-enrollment charter school’s

representative signs a contract.” Id. Rather, in construing all words together without disregarding

terms, the Court found that “properly executed,” demanded that contracts with a charter school

must be formed in the manner the Legislature authorized for the waiver to apply. Id.

       Applying required principles and guided by our higher court’s interpretation of an

analogous term, we hold that a permit is “properly issued” when it is issued in accord with the

manner authorized by the Legislature. See id. Accordingly, a “properly issued permit,” is one that

follows the prescribed requirements of the Antiquities Code and the adopted rules of the THC. See

TEX. NAT. RES. CODE ANN. § 191.055 (providing that “[a]ll . . . operations conducted under . . .

permits . . . must be carried out: (1) under the general supervision of [the THC]; (2) in accordance



                                                 42
with reasonable rules adopted by [the THC]); and (3) in such manner that the maximum amount

of historic, scientific, archeological, and educational information may be recovered and preserved

in addition to the physical recovery of items.”). See TEX. NAT. RES. CODE ANN. § 191.055; see

also 13 TEX. ADMIN. CODE § 26.18 (requiring an “appropriate permit” and “a properly issued

permit”).

       As the rules further provide, an appropriate permit or a properly issued permit is one that

is not necessarily fixed or permanent in its original form. Indeed, because new information may

come to light, the rules of the THC address that scenario and obligate an investigator not to

conceive of the research design as a “rigid, unchanging plan[].” 13 TEX. ADMIN. CODE §

26.13(d)(4). Research designs are recognized as being “essential to the success of scientific

objectives, resource management decision-making, and project management.” See id. § 26.13(d).

Section 26.13 further provides, “as circumstances warrant, the investigator is not relieved of

responsibility to recognize other research.” Id. Importantly, investigators are advised that “[a]

conscious effort should be made to modify research designs to exploit new information

efficiently.” Id. In doing so, “[t]he crucial objectives in the modification process are: (A)

demonstrated progress in solving stated problems; and (B) subsequent modification of a research

design on the basis of explicit, rational decisions intended to attain stated goals.” Id. Nonetheless,

coordination with the THC is also required when changes are warranted. Section 26.14 provides,

“[w]hen a permit is issued, it will contain all special requirements governing that particular

investigation[.]” Id. § 26.14(c). Accordingly, “[p]roposed changes in the terms and conditions of

the permit must be approved by [the THC].” Id. § 26.14(i).




                                                 43
       Applying this framework, we look to the record to determine whether Grossman

established evidence tending to show a probable right to relief—based on a violation or threatened

violation of the Code—for the purpose of preserving the status quo pending a trial on the merits.

       3. The supporting evidence

       At the temporary injunction hearing, the trial court heard from three historians, and two

archeologists, all testifying as expert witnesses. Additionally, the court admitted into evidence

several exhibits from both parties. Relevant to the claim at issue, the witnesses testified about the

selected site of the project, the neighborhood of Duranguito, and the planned investigation. Neither

party raised objections to the qualifications of any of the expert witnesses or preserved objections

against the documentary record.

           a) The neighborhood of Duranguito
       As an associate professor of art and architectural history, Grossman testified about the area

of Duranguito relative to the cultural history of the state. As he described, Duranguito was situated

on the closest point out in the north bank of the river relative to the Mission of Paso del Norte,

near an important crossing point into the Spanish/Mexican territory. At one point, the area bordered

the Rio Grande on its northern bank. In the middle 1700s through the 1820s, however, the bed of

the river shifted to where it now sits south of Paisano Drive.

       Testifying about the historic settlement of the El Paso area, Grossman described that

textbooks of local history generally mark the date of 1827 as the city’s origin. Specifically, he

described that “a wealthy investor in Mexico—Juan Maria Ponce de León—crossed the river in

1827 with a Mexican land grant in hand and established his ranch right there on the eastern border

of Duranguito.” Yet, that date, he further claimed, may be subject to change due to newly published

research of architectural significance.



                                                 44
        In October 2018, author Mark Santiago revealed new information, previously unknown.

Santiago’s research alters the understanding of the area as a settled community. The book titled,

A BAD PEACE      AND A    GOOD WAR—SPAIN          AND THE    MESCALERO APACHE UPRISING 1795-1799,

reveals a critical chapter in the history of the state in that it describes a Native American peace

camp existing in the same area of what is now known as Duranguito.

        To show the before and after comparison, Grossman first described the state of the historic

record before the release of Santiago’s book:

        [S]cholars had revealed that the Spanish established what were essentially the first
        reservations of the Americas; that is, all along the northern frontier of the
        Viceroyalty of New Spain, the Spanish authorities established Apache peace
        camps, or reservations. And generally[,] these were established in front of presidios,
        or fortified communities, oftentimes right on the edge of the Rio Grande opposite
        a fortress. That was the case of Paso del Norte and, downstream, San Elizario and
        further downstream, Presidio del Norte, for example.

Although the existence of these peace camps was known generally since at least the 1960s,

Grossman clarified that specific knowledge of a particular peace camp—in the area of downtown

El Paso—was not as clearly established until release of Santiago’s book.

        As recounted by Grossman, Santiago wrote about such an “establecimiento de paz,”12

which he documented from his review of primary source materials archived in Spain. Those

sources include contemporaneous “communiqués” by commanders of the Spanish military

reporting to superiors about the existence and activities of an area peace camp. As translated by

Santiago, the source documents include discussions of Apache Indians crossing the river on a daily

basis. Grossman testified that linguists have confirmed the accuracy of Santiago’s interpretation.

Fellow historian, David Romo, Ph.D., who also testified at the hearing, confirmed he, himself, had



12
  In detail, Grossman testified: “the phenomenon of Apache peace camps, establecimiento de paz—that phenomenon
has been known since at least the 1960s. A number of scholars had revealed that the Spanish established what were
essentially the first reservations of the Americas[.]”

                                                       45
recently reviewed hundreds of Spanish colonial documents which provide eyewitness accounts of

the sighting of Mescalero Apaches in the area.

       A key document from 1794, as translated by Santiago’s work, describes the Apache camp

as being situated in front of town on the other bank of the river. That document establishes the

population of the Apache camp between 800 and 1,000 people. The information is particularly

significant from an archeological perspective, Grossman asserted, because it reveals the area the

Apaches occupied, how long they were there, how many were there, and their presence at a time

pre-dating the arrival of Ponce de León. Grossman further described that Duranguito is situated

squarely within the area described by the research, at the ford on the river, at the closest point to

Paso del Norte. Other documents revealed by Santiago similarly indicate the Apaches participated

in the area market, especially women and children of the tribe, who crossed the river daily. The

Spanish provided Apaches with rations, to include tobacco, food, and parts, possibly needed to

maintain weapons for hunting.

       Summarizing the contribution of Santiago’s work, Grossman asserted, “we have an entire

chapter of El Paso’s history that [was] completely unknown, that is, until now[,]” because of the

publication of the material. The existence of the peace camp, he asserted, was critically important

to the cultural history of the Southwest and the State of Texas, explaining:

       An Apache peace camp has never been excavated. There were somewhere between
       9 and 12 of them, depending on the year, established from Tucson all the way to
       Laredo, and here we have a very large rectangle squarely in the middle of an Apache
       peace camp. And it’s significant for the history of the entire Southwest, the history
       of the Americas, certainly the history of El Paso. And if this area were destroyed,
       if it were erased by degrading operations, the reinforced steel concrete caissons and
       the other operations for building an arena, that information would be lost forever
       and we would lose forever the opportunity to learn where we came from.
       As an expert in borderland history, Dr. Romo endorsed the same view. He described the

Apache settlement as having tremendous significance because of the specificity identified by the

                                                 46
source materials. Dr. Romo explained that specific landmarks are described where the

“establecimiento” was located.13

         A third historian, Matthew Babcock, Ph.D., who also since reviewed the primary source

documents, echoed the testimony of the others by testifying, “I believe that there is an existence

of an Apache peace camp from 1790 to 1794 on the north bank of the Rio Grande River[.]”

              b) Attempts to incorporate the peace camp into the scope of work

         After learning of Santiago’s work, Grossman spoke with colleagues about the adequacy of

the planned survey given the book’s confirmation of a peace camp, large in size, in the same area.

Among others, he spoke with Dr. David Carmichael, a senior archeologist who had experience in

Native American excavations in the region, as well as historians, Dr. Romo and Dr. Babcock.

Concerned with the aim of the research, Grossman sent a letter to the THC, via his attorney,

formally requesting the agency “require the City of El Paso to revise the document entitled,

Research Design for the City of El Paso Multipurpose Arts and Entertainment Center, dated July

10, 2018, and all amendments or supplements thereto that were prepared by its archeological

consultant Moore Archeological Consulting, Inc.” Grossman directed his attorney to send the letter

because he felt it was critically important for the THC to be aware of “the recent discovery of the

Apache peace camp that stood opposite Paso del Norte in Duranguito and the immediate

surrounding area.”

         By a letter dated September 3, 2019, Grossman’s attorney provided the following reasoning

for its request of a revision of the planned survey for the Arena project:



13
   In a pointed critique of Moore Consulting’s research and reliance on Sonnichsen as a source, Dr. Romo testified it
did not appear to him that they understood that Mescalero and Natagé are the same thing. Dr. Romo testified, “Natagé
is the N’de word, the indigenous word, for Mescalero.” He asserted, “[t]he biggest failing of that is the lack of any
primary research. . . . I didn’t see that they went to look at the archives of the Provincias Internas, which are in Mexico
City. They did not go to see the Santa Fe records in Santa Fe, the state records of New Mexico. I didn’t even see that
they came here to El Paso to look at the Juarez archival collection.”

                                                            47
        Mr. Santiago’s book is enormously significant for the history of El Paso because it
        has established for the first time that there was a large Mescalero Apache peace
        camp on the north bank of the Rio Grande, directly opposite Paso del Norte (now
        called Ciudad Juárez).
                                                ...
        The significance of Duranguito being located within the Peace Establishment
        created by the Spanish cannot be overstated because most of the area that was
        within the Peace Establishment has since been developed into downtown El Paso.
        Duranguito is the only place in downtown El Paso where the type of archeological
        excavations necessary for locating and investigating the Peace Establishment can
        still take place.
                                                ...

        The archival research conducted by Moore to develop its Research Design does not
        reference or take into account the research performed by Mr. Santiago because his
        book had not yet been published. Further, Moore apparently did not know of Mr.
        Santiago’s work that had been completed at the time the Research Design was
        prepared.
        With the letter, Grossman provided declarations of support from other area scholars. The

group included Drs. Romo, Babcock, and Carmichael. Despite sending this letter, Grossman

acknowledged the THC did not respond with a requirement for the City to modify the scope of

work.

        In seeking a temporary injunction, Grossman also presented deposition testimony of

Douglas Mangum, the principal investigator of the City’s survey and staff member of Moore

Consulting. Mangum described that Moore Consulting was generally hired to perform salvage for

hire or compliance archeology. Mangum testified he contributed to the survey preparation along

with other senior staff members of the firm.

        With regard to the survey of the project, Mangum described it was planned with the historic

period of occupation beginning “[r]oughly around 1821 or so when Ponce de Leon got his first

grant.” The survey also included a map showing the location of the Rio Grande at various points

in time. Research had shown that the area experienced flooding after 1827 which caused the river


                                                48
channel to move at least twice in the 19th century, occurring in 1852 and 1896. Mangum added,

“[r]ivers move because they either cut new channels or because they shift to an older channel

because of a flood.” With each move, the river channel moved farther away from the modern-day

location of the city. Consequently, the location of Duranguito, as best he could tell, would now be

close to the river channel of 1827. However, he noted the 1827 channel “might not have been

buried very deeply.”

       When asked the depth of the planned excavation for the survey, Mangum responded he had

planned for “[w]hatever depth is necessary to reach the—however deep the actual excavations

from the construction will occur.” He added, “[t]ypically, not always, but typically, we are only

investigating the -- to the depth of impact.” Even still, Mangum asserted he had prepared the scope

of work recognizing “there was potential for Apaches in the area . . . .” As cited by the scope of

work, Mangum relied on books authored by Sonnichsen and Newcomb describing that

“Mescalero, Natagé and Gila bands were present in the area.” After skimming Santiago’s book

with regard to the existence of the Mescalero Apache peace camp in the area, Mangum asserted,

“the scope of work and the research design that we have already written already encompasses the

potentiality of such finds.” From his point of view, the THC had not requested anything specific

to encounter the peace camp and he saw no need for changes. He testified, “[w]e are never required

to know precisely every single historic or prehistoric European or Native American cultural

resource that we might encounter, but we are required to be prepared for any such find, regardless

of whether we knew the specifics of what type or not.”

       To counter these points, Grossman next presented testimony of Dr. Carmichael, a professor

who teaches on subjects including Native American history, archeological methods, and critical

thinking. Dr. Carmichael focused heavily on the archeological history of Native Americans, his



                                                49
research concentration. He described that the City’s downtown project presented a unique

opportunity to conduct an archeological survey of the peace camp because of the size of the

concentration of the Apache settlement, and the number of features that would likely be found. Dr.

Carmichael further explained that a peace camp with a large size population means it would be

easier to find materials.

        Specifically, he described:

        But when you have an opportunity where you’ve had, say, 6- or 800 people living
        for 20 years, intensively maybe for four or five of those years, the chances go up
        exponentially that you actually will be able to encounter some of those remains that
        we really haven’t been able to discover in this region. Other parts of the Southwest
        have had greater success because the Apache groups in other parts of the Southwest
        tend to make -- they make more pottery than the Mescaleros did, and pottery is very
        preservable. And it’s much more observable than what you would expect in a
        Mescalero site.
        As an archeologist, Dr. Carmichael critiqued the survey’s scope of work, in its present

form, on a number of points. Focusing on the need to include input from local scholars, he

described: “The first thing I would do, of course, is look up the regional literature for the region

that’s relevant to what we believe to be there. And the important part of that is contacting local

scholars who are already working in that region or contractors who have done projects there.”

Next, he advocated for a systemic approach: “[t]he concern is, when you start looking for

something that’s below the surface, has no surface indication of where it might be, then you can’t

just hunt and peck. You have to produce some kind of systematic scheme for where you’re going

to test; otherwise, it’s very hit or miss.”

        Dr. Carmichael pointed out that Moore’s plan to excavate only to the depth of the project’s

construction was inadequate for achieving the goal of locating the peace camp. “But to plan to go

only as deep as the construction is, I don’t know what that means. In some places the construction’s

only going to be a sidewalk. Some places it might be a basement. . . . I think the preparation has

                                                50
to be for it to be potentially deep.” Finally, in relation to Santiago’s confirmation of a Mescalero

Apache peace camp, Dr. Carmichael described, “the historical research that’s been done looks very

solid. And that is certainly the best guess that we have, the best estimate that we have of where

this thing should be.”

        In sum, witnesses testifying in support of the temporary injunction agreed that Santiago’s

book was well-researched, groundbreaking even, and deserved treatment as an important reference

informing the cultural history of the area as required for survey work. The historians testified it

was important to take this moment to study this peace camp and see what could be found. Together,

the witnesses opined that the City’s scope of work, as currently drafted, was not adequate to

effectively locate, protect, and preserve the Mescalero Apache artifacts that were likely buried in

the area of the project.

        To be clear, Mangum testified he had no dispute with complying with the THC’s request

to become familiar with Santiago’s book. Given the THC had not otherwise demanded changes,

however, none had been made. Although he acknowledged the scope of work only mentions the

Mescalero Apaches in one sentence and fails to include a systematic plan to determine whether

those remains can be found, he asserted his firm remains aware “they were potentially there.” On

that score, he testified, “[s]o our coverage of how we will deal with Native American remains

includes that.” After being pressed for whether the survey included a plan to search for and recover

Mescalero Apache remains from the peace camp area, he responded, “[i]t contains specific plans

for how we will deal with Native American remains. And the THC, in their letter reinstating our

permit, did not require us to be specific, just to be aware of and be mindful of that potentiality.”

Mangum conceded, “[w]e do not mention the peace camps because the peace camps were not

something we were aware of because Mr. Santiago had not yet written or at least not yet published



                                                51
his book, but we do discuss the potential for Mescalero Apaches being in the area and how we will

address any Native American remains that we find, including Mescaleros.”

       4. Analysis

       Given no factual dispute over the relative significance of the newly discovered research in

confirming the possible existence of a historic peace camp in the area of the project’s footprint,

we hold that Grossman met his burden to establish a probable right to the relief sought pending a

trial on the merits. Plainly, there is no factual dispute between the parties with regard to the City’s

survey—in its present form—in that it omits a plan to locate, protect, and preserve the historic

Mescalero Apache peace camp, whose existence was known and confirmed only after submission

of the survey to the THC. Even when viewing the record in a light favorable to the trial court’s

ruling, the evidence tends to establish the City is threatening to knowingly proceed with an

investigation that does not comply with the administrative rules of the THC and related provisions

of the Code. See 13 TEX. ADMIN. CODE § 26.18(a) and (b); see also TEX. NAT. RES. CODE ANN. §

191.055; Cook, 385 S.W.3d at 600; San Miguel v. City of Windcrest, 40 S.W.3d 104, 107 (Tex.

App.—San Antonio 2000, no pet.); Priest v. Texas Animal Health Com’n, 780 S.W.2d 874, 876

(Tex. App.—Dallas 1989, no writ). Thus, we find the trial court clearly abused its discretion by

misapplying the law to the established facts in this case.

       Specifically, section 26.13 of the administrative rules requires that “[i]nvestigations

undertaken on publicly owned cultural resources or to locate or discover such resources must be

oriented toward solving a particular research problem . . . or for the purpose of salvaging

information and specimens from a site threatened with immediate destruction.” See 13 TEX.

ADMIN. CODE § 26.13(a). Yet, here, the City does not contest or refute that the survey was prepared

prior to the publication of Santiago’s book. Nor does it contest the significance of that research in



                                                  52
identifying archived documents that confirm the existence of a relatively large, historic peace camp

in the area of the project’s footprint. See TEX. NAT. RES. CODE ANN § 191.002 (protected sites

include historical American Indian or aboriginal campsites, dwellings, and habitation sites); see

also 13 TEX. ADMIN. CODE § 26.3(5)(B) (for purposes of the Code, an archeological site is defined

to include Native American open campsites which were occupied on a temporary, seasonal, or

intermittent basis).

        Given the post-submission timing of the book’s publication, the survey in its current form

does not account for the likely presence of the peace camp or the archeological items related to it.

As section 26.13 provides, the research design of a survey investigation is “essential to the success

of scientific objectives, resource management decision-making, and project management.” See id.

§ 26.13(d). And without modification of the original design and work plan, the survey lacks

planning to ensure that adequate funds, personnel, equipment, and facilities are utilized for this

objective. See id. § 26.13(c)(1)-(7). The City acknowledges it has made no specific decisions

oriented to the study of the newly discovered Mescalero Apache peace camp, nor otherwise

planned for the recovery of the maximum amount of objects related thereto. See TEX. NAT. RES.

CODE ANN. § 191.055.

        Relying solely on the response from the THC, the City asserts it will keep a look out for

Apache remains, but otherwise, it sees no need to make changes to the previously submitted work

plan. We see two problems with such a response. First, by failing to modify the research design

and related scope of work, the City fails to link the investigative study to relevant data brought to

light by Santiago’s work. Id. § 26.13(d)(3)(A). And, as required by section 26.13, research designs

are not conceived as rigid, unchanging plans. Id. § 26.13(d)(4). Rather, THC rules provide that

effort should be made to modify designs to exploit new information efficiently. Id. And,



                                                 53
recognizing that a survey must be carried out under the general supervision of the THC, all

proposed changes in terms and conditions must be approved by the THC. Id. § 26.14(i).

       Second, even if the City follows through with its promise to keep a look out for the peace

camp while on site, that promise remains outside the terms and conditions of the issued permit.

The record shows, then, that the City plans on carrying out an investigation not entirely under the

general supervision of the THC, not in accordance with the applicable rules of the THC, nor in

such manner as to account for recovering and preserving the maximum amount of historic,

scientific, archeological and educational information that may be recovered from an investigation

of the subsurface area of the arena footprint. See TEX. NAT. RES. CODE ANN. § 191.055. Either

way, we conclude the City’s response does not comport with the requirements of the Code nor of

the adopted rules of the THC.

       Even still, the City asserts two further arguments. First, that Moore Consulting’s original

research design and scope of work in fact recognized the potential for Native American artifacts,

and thus, the survey provides for the location, protection, and preservation of Mescalero Apache

artifacts. And second, that Grossman himself has already raised his concerns with the THC and it

determined that no additional action was necessary. The City argues the THC’s response precludes

any obligation on the City to modify the original plan. As to both arguments, we disagree.

       It is the implementation of what is written, the actual performance of the terms and

conditions of the permit in accordance with the submitted work plan, that may or may not result

in locating, protecting, and preserving the desired artifacts. By terms of the statute, the

archeological permit operates as a contract setting forth the conditions to reasonably effect the

purpose of the chapter. See TEX. NAT. RES. CODE ANN. § 191.052. And all operations must be

carried out under the supervision of the THC in accordance with rules adopted by the THC. See



                                                54
id. § 191.055. Thus, neither the City nor the THC, for that matter, can overlook the adopted rules

of the agency. Even though the City now states it will look for peace camp items while on site,

that assurance, while satisfying, falls outside contract terms.

       And section 26.18 imposes an obligation on permittees not to encourage investigations on

public lands without a “properly issued permit.” 13 TEX. ADMIN. CODE § 26.18(c). Indeed, the

statute expressly warns, “[s]uch investigations proceeding with the knowledge of the project

sponsor and/or permittee constitute a violation of the Antiquities Code of Texas.” Id. § 26.18(c).

And to be properly issued, a permit must follow all pertinent requirements. Cf. Amex Properties,

602 S.W.3d at 532. To that extent, it follows that a properly issued permit must include all terms

and conditions of the survey work.

       What is most critical, at this juncture, is not whether the City failed to research adequately,

but rather, whether the City complied with Code requirements after it learned of the new research

discovering the existence of a Mescalero Apache peace camp in the project area. The THC rules

require the research design to remain flexible such that it may be modified as important

information develops. Yet, the City, in this instance, has refused to formally modify its survey and

the THC likewise has not asked for such modification. Even so, the THC must comply with its

own rules particularly given that the Code requires that operations must be carried out in

accordance with those rules. See TEX. NAT. RES. CODE ANN. § 191.055; see also Cadena

Comercial USA Corp., 518 S.W.3d at 325. On this record, sufficient evidence was presented

tending to show a probable violation of the Antiquities Code, and related rules of the THC, to

support a temporary injunction to maintain the status quo until a final trial on the merits.

       Because the state’s interest in locating, protecting, and preserving a historic Mescalero

Apache peace camp is threatened by the City’s use of a scope of work that admittedly fails to link



                                                 55
with a desired research object, and fails to include all terms and conditions of the work planned on

site, we conclude that temporary injunctive relief is appropriate to preserve the status quo pending

a trial on the merits. See id. § 26.13(d)(3)(A). Had the City contested the likely presence of a

Mescalero Apache peace camp in the project footprint, the obligation to revise the scope of work

to account for that existence would be far less compelling. But we disagree with the City’s position

that it can operate with an admittedly incomplete survey that clearly omits any planning for the

historic peace camp, yet decide, while on site, how it will thereafter proceed to locate, protect, and

preserve, the potential artifacts of that particular research target.

        To effectuate the state’s interest, investigations or recovery operations must be carried out

with adequate supervision by the THC, in accordance with the adopted rules, and in such manner

that the maximum amount of historic, scientific, archeological, and educational information may

be recovered and preserved. See TEX. NAT. RES. CODE ANN. § 191.055. And by the plain terms of

the Code, the THC must issue an appropriate permit which provides for the termination of any

right in the investigator or permittee on the violation of any terms of the permit. See id. §

191.054(c). If proper terms are not incorporated into a revised scope of work, followed by an

amended permit, it then follows that the THC would be unable to adequately supervise or enforce

violations of permit terms.

        Even when viewing the evidence in the light most favorable to the trial court’s findings,

we hold the trial court abused its discretion in denying the request for a temporary injunction. See

Butnaru, 84 S.W.3d at 204; Walker, 827 S.W.2d at 840; Cook, 385 S.W.3d at 607. Given the Code

requires an “appropriate permit,” and no factual dispute exists over the relevance of the discovery

of the historic Mescalero Apache peace camp, we conclude the trial court erred in denying

injunctive relief to preserve the status quo pending a trial on the merits. The City essentially



                                                   56
concedes that the newly discovered research merits consideration as the City promises to keep a

look out while otherwise on site. To comply with THC supervision, however, an appropriate permit

must contain all terms and conditions suitable to the planned investigation.

       5. Relief

       Based on the new research, Grossman argues the opportunity to explore the archeology of

the peace camp will be forever lost if the City proceeds with a survey that is not designed to locate,

protect, and preserve the remains of the peace camp. Preservation of the status quo is needed to

ensure the project will proceed under the required supervision of the THC. Section 26.18 obligates

the City—as a permittee—not to proceed with an investigation without receiving an appropriate

permit from the THC. See 13 TEX. ADMIN. CODE § 26.18. And the THC is authorized to issue

permit amendments, when appropriate, based on proposed changes in terms. See id. § 26.14(i).

       Based on the record provided, we conclude the trial court abused its discretion as Grossman

established entitlement to temporary injunctive relief to preserve the status quo pending trial on

the merits. Walling v. Metcalfe, 863 S.W.2d 56, 58 (Tex. 1993). Status quo is defined as the last

peaceable time before the controversy. See Sw. Bell Tel. Co., 526 S.W.2d at 528. Here, the time

before submission of a permit application reflects the last peaceable time before the controversy.

Thus, preservation of the status quo requires no commencement of the project, nor demolition of

the buildings, until a trial on the merits of Grossman’s statutory claim asserting the City’s survey,

as currently formed, violates or threatens to violate provisions of the Code. See TEX. NAT. RES.

CODE ANN § 191.0525(b).

       Accordingly, we sustain Grossman’s sole issue.




                                                 57
                                        V. CONCLUSION

        We affirm the denial of the plea to the jurisdiction. Additionally, because we conclude the

trial court abused its discretion in denying the temporary injunction, we reverse the trial court’s

order denying injunctive relief and remand this cause to the trial court with instructions that it grant

Grossman’s request for a temporary injunction in furtherance of proceedings consistent with this

opinion.


                                                GINA M. PALAFOX, Justice

November 10, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.
Alley, J., dissenting




                                                  58